Citation Nr: 1631101	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-32 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Byron Simpson, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1984.

These matters came to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

These matters were remanded in January 2015.

In a September 2015 rating decision, the RO granted service connection for schizophrenia and assigned a 50 percent disability rating, effective May 11, 2010, and a 100 percent disability rating, effective May 11, 2015; degenerative disc disease, thoracolumbar spine, L4-S1 and assigned a 20 percent disability rating, effective May 11, 2010; and, hearing loss, left ear, and assigned a noncompensable rating, effective May 11, 2010.  The grant of service connection for these disabilities constituted a full award of the benefits sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his attorney submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDINGS OF FACT

1.  Right ear hearing loss is not shown for VA disability purposes.

2.  The weight of the evidence is against a finding that a sinus disability manifested during service or is otherwise related to the Veteran's active service.



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hearing loss, right ear, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for an award of service connection for a sinus disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent letters in June 2010 and August 2010 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letters also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the issues.  The Veteran was afforded VA examinations which are discussed in detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the Veteran with regard to these disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Only for claims involving chronic diseases under 38 C.F.R. § 3.309(a) is service connection possibly solely on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss due to an organic disease of the nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Hearing loss, right ear

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Furthermore, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service connection has been established for hearing loss, left ear.

In this case, the Veteran contends that she has current right ear hearing loss as a result of exposure to loud noise during service.  The Veteran's DD Form 214 lists her primary specialty as Material Storage and Handling Specialist.  Exposure to loud noise is consistent with the circumstances and conditions of her service; therefore, the Board finds the Veteran's account of military noise exposure credible and such exposure is conceded.

The November 1982 Report of Medical Examination conducted for enlistment purposes does not reflect hearing loss for VA purposes; however, auditory acuity in the right ear at 500 Hz was 40 decibels, indicative of clinical hearing loss per Hensley.

The January 1984 Report of Medical Examination conducted for separation purposes reflects an assessment of bilateral hearing loss, this time satisfying the 38 C.F.R. § 3.385 thresholds for recognition of disability for VA purposes.  The January 1984 Report of Medical History reflects hearing loss in 1983.  

An April 1984 VA audiological examination, however, reflects normal hearing for VA purposes, with a result at 500 Hz of 30 decibels, reflective of clinical hearing loss pursuant to Hensley.  Thereafter, records reflect otitis media, right ear hearing loss, and reference difficulty hearing and ear pain and problems.  




In September 2015, the Veteran underwent a VA audiometric examination and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
15
25
20
LEFT
50
25
30
35
45

Speech recognition was 86 percent in the left ear and 94 percent in the right ear.  Per such findings, hearing loss is not shown in the right ear.  

As detailed above, service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Specifically, none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz reach 40 decibels.  None of the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 decibels or greater.  With regard to the speech recognition score for the right ear, it was 94 percent.  Consequently, in this case, the Veteran's hearing, right ear, is within normal limits for VA purposes.  38 C.F.R. § 3.385.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In other words, in the absence of proof of present disability, in this case impaired hearing in the right ear per § 3.385, there can be no valid claim.  The post-service examination shows that the Veteran does not have hearing loss in the right ear as defined by § 3.385.  As there is no probative evidence of a hearing loss disability in the right ear, as defined by the applicable regulation, the claim of service connection for hearing loss, right ear, must be denied.

As a disability is not shown, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.  The Board acknowledges the statements from the Veteran with respect to her noise exposure experienced during service.  While the Board finds these assertions credible, the fact remains that she does not have a disability of the right ear for VA purposes. 

As the preponderance of the evidence is against the claim of service connection for hearing loss, right ear, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Sinus disability

The Veteran asserts that she has a sinus disability due to service.  Specifically, she asserts that various chemical exposures caused her sinus problems.  11/13/2012 VBMS entry, Third Party Correspondence.

During service in October 1983, the Veteran sought treatment for cold symptoms.  The assessment was upper respiratory infection/ rule out allergy rhinitis.  

At the January 1984 separation examination the sinuses were clinically evaluated as normal.  On the January 1984 Report of Medical History, she denied sinusitis.

Following service, a January 1985 treatment record reflects an assessment of bronchitis but does not reflect a diagnosis of sinusitis or a sinus condition.  04/05/1985 VBMS entry, Medical Treatment Record-Non-Government Facility at 16.

A June 2000 treatment record reflects an assessment of sinusitis.  10/05/05 VBMS entry, Medical Treatment Record-Non-Government Facility at 28.

An April 2002 treatment record reflects an assessment of chronic obstructive pulmonary disease (COPD).  04/07/2003 VBMS entry, Medical Treatment-Non-Government Facility at 8.  An October 2002 treatment record reflects an assessment of bronchitis but does not reflect a diagnosis of sinusitis or a sinus condition.  Id. at 5.  

In May 2015, the Veteran underwent a VA examination.  Upon physical examination, the examiner diagnosed chronic sinusitis.  The Veteran reported that she was diagnosed with chronic sinusitis in the 1980s.  She reported an onset of sinus problems while on active duty but sinusitis was diagnosed after leaving service.  The examiner reviewed the service treatment records, which revealed no evidence of treatment for sinusitis while on active duty.  Therefore, the examiner opined that the Veteran's claimed chronic sinusitis was less likely than not incurred in service.  

While acknowledging that the Veteran may have experienced sinus problems during service, service treatment records are negative for any chronic sinus condition, and post-service treatment records reflect that a diagnosis of sinusitis was not rendered until 2000, over 15 years after separation from service.  The Veteran asserts that a sinus condition was diagnosed in the 1980s but records from this period do not reflect any such diagnosis.  Likewise, she specifically denied any sinus problems upon separation from service.  When viewing all the pertinent evidence, the Board finds that the documentation reflected in the service treatment records and the lack of any post-service diagnosis for many years after separation from service to be more credible than her assertions years later in support of her claim for compensation to the effect that she had been experiencing problems since service.

Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the May 2015 VA examiner had the benefit of the review of the entire evidence of record and provided a negative etiological opinion.  In formulating the negative opinion, the examiner relied on the negative service treatment records.  A VA opinion by an examiner who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the negative etiological opinion is entitled to probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  The Board finds that the opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary opinion of record.  Moreover, while it is unclear the extent to which the examiner considered the lay evidence of record, any such deficit is determined here to be harmless error.  Again, the lay statements of continuous symptoms are contradicted by the Veteran's own declarations made in the report of medical history at separation.  Therefore, any failure on the examiner to rely on this history is immaterial, as the weight of the Veteran's statements here is deemed outweighed by the objective record.

While the Board has given consideration to the lay evidence from the Veteran, she does not have the requisite medical expertise to find that her current sinus condition is due to service.  Her opinion as to the origins of her sinus disorder in this regard is not competent, given the complexity of the medical question involved.  In light of the Veteran's contentions of her in-service experiences, a medical opinion was sought, which was negative.  The medical evidence and the probative opinion outweighs the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between a current sinus disability, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hearing loss, right ear, is denied.

Entitlement to service connection for a sinus disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


